DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     HADAD CONSULTING, LLC,
                            Appellant,

                                    v.

              URBAN FARMERS, INC., TERRY BOOTY, and
                  EIGHTH AVENUE PARTNERS, LLC,
                            Appellees.

                             No. 4D21-797

                             [April 14, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE17-
019215.

  Robert A. Stok and Brian H. McGuire of Stok Kon + Braverman, Fort
Lauderdale, for appellant.

  Detra Shaw-Wilder of Kozyak Tropin & Throckmorton LLP, Miami, for
appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.